DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claim 20 is withdrawn.
	Claims 3, 15-19, and 26 are cancelled.
	Claim 27 is newly added.
	Claims 1-2, 4-14, 21-25, and 27 are examined as follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Regarding claim 27, the term "substantially" in line 2 and line 3 of the claim is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the term “substantially” is construed as a broad degree. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant 

Claims 1, 4-6, 10, and 13-14, 21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 3823658 to Pinchot (“Pinchot”), in view of US 20080173185 to Lam (“Lam”), and in further view of US 20060107847 A1 Kissel (“Kissel”).

Regarding claim 1, Pinchot discloses, a combination appliance (see a toaster-broiler stacking unit generally indicated 10), comprising: 
	a housing (see support frame assemblies 18 in Fig. 1, wherein assemblies 18 each includes a frame permanently secured by suitable means not shown, for example screws, to the opposite ends of broiler 14as disclosed in Col. 3 lines 12-15) including a first opening (top opening/space of the assemblies 18 as seen in Fig. 1) and a second opening (bottom opening/space of the assemblies 18 as seen in Fig. 1);
a first appliance (see toaster 12) including a front surface (see side above door 20 and handle 22), a rear surface (see side with electrical connections 16), side surfaces (see left and right sides in Fig. 1) extending between the front and rear surfaces (see annotated Fig. 1), and at least one heating chamber (see Fig. 1 and disclosed in Col. 2 lines 59-61 “The illustrated toaster is commonly referred to as a double-toaster unit.  It will be appreciated that a single unit could be utilized in the toaster-broiler stacking unit hereof”), the first appliance (12) inserted into the second opening of the housing (wherein the toaster 12 could be inserted into the top opening/space of the assemblies 18 as seen in Fig. 1); and 
a second appliance (see broiler 14) including a front surface (see side with door 20 and handle 22), a rear surface (see side with electrical connections 26), side surfaces extending between the front and rear surfaces (see annotated Fig. 1), a heating chamber (see Fig. 1 and disclosed in Col. 3 line 1 “Broiler 14, like toaster 12, has its own self-contained heating unit”), and a door (see door 20) at the front surface of the second appliance (see Fig. 1) , the second appliance (14) inserted into the second opening of the housing (wherein the broiler could be inserted into the bottom opening/space of the assemblies 18 as seen in Fig. 1);
wherein the first appliance (12) and the second appliance (14) are independently removable from the housing (as disclosed in Col. 3 lines 12-15, the assemblies 18 each includes a frame permanently secured by suitable means not shown, for example screws, to the opposite ends of broiler 14, it is noted that the broiler 14 could be independently removed from the assemblies 18 by unscrewing the screws, and wherein the toaster 12 could be independently removed from the assemblies 18 by depressing the button 48 with or without the broiler 14 is secured to the toaster 12 is independently secured to the assemblies 18 by tongues 36 and pin 40 as seen in Fig. 2 and disclosed in Col. 3 lines 63-38. It is also noted that it would have been obvious to one having ordinary skill in the art at the time the invention was made to make integral or separable since it has been held that rearranging parts of an invention involves only routine skill in the art.  In reLarson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) and In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).);
wherein the first appliance (toaster 12) is vertically disposed over the second appliance with the front, rear and side surfaces of the first and second appliances aligned (see Fig. 1 and disclosed in Col. 3 lines 38-42 “it will be appreciated that toaster 12 can be located such that grooves 38 lie in transverse registry with tongues 36 and thereafter laterally displaced into the illustrated position in vertical registry with broiler 14”); and
wherein a width (see annotated Fig. 1) of the combination appliance defined by the front surface of the first and second appliances (see Fig. 1) and a depth (see annotated Fig. 1) of the combination appliance defined by the side surfaces of the first and second appliances (see Fig. 1), 
wherein the combination appliance (see Fig. 1) is configured to be positioned on a countertop (intended use, wherein the combination appliance as seen in Fig. 1 is a portable combination appliance and is configured to move and positioned as desired by the user, therefore, the combination appliance as shown in claim 1 is configured to position on a counter top). 

    PNG
    media_image1.png
    379
    522
    media_image1.png
    Greyscale

However, Pinchot does not explicitly disclose, the first opening leading into a first cavity formed within the housing, and the second opening leading into a second cavity formed within the housing such that the first appliance inserted into the first cavity of the housing through the first opening, the second appliance inserted into the second cavity of the housing through the second opening, and wherein a width of the combination appliance defined by the front surface of the first and second appliances is dimensioned smaller than a depth of the combination appliance defined by the side surfaces of the first and second appliances.  
Nonetheless, Lam teaches, wherein a width (see annotated Fig. 4) of the combination appliance defined by the front surface (see side with handle 38 or 40) of the first and second appliances (see toaster 12 and cooker 14 in Fig. 4) is dimensioned smaller than a depth (see annotated Fig. 4) of the combination appliance defined by the side surfaces (see Fig. 4) of the first and second appliances (see toaster 12 and cooker 14 in Fig. 4). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the width and depth of Pinchot wherein a width of the combination appliance defined by the front surface of the first and second appliances is dimensioned smaller than a depth of the combination appliance defined by the side surfaces of the first and second appliances, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), and also as taught and/or suggested by Lam in order to obtain a combination of appliance with a size as desired as shown in Fig. 4 of Lam.

    PNG
    media_image2.png
    435
    568
    media_image2.png
    Greyscale

Pinchot in view of Lam does not explicitly teach, the first opening leading into a first cavity formed within the housing, and the second opening leading into a second cavity formed within the housing such that the first appliance independently inserted into/removed from the first cavity of the housing through the first opening, and the second appliance inserted into/removed from the second cavity of the housing through the second opening.
Kissel teaches, the first opening leading into a first cavity (see top appliance storage unit 26 with the opening to insert the appliance into in Fig. 2) formed within the housing (see caddy 22), and the second opening leading into a second cavity formed within the housing (see bottom appliance storage unit 26 with the opening to insert the appliance into in Fig. 2) such that the first appliance inserted into/removed from the first cavity of the housing through the first opening, and the second appliance inserted into the second cavity of the housing through the (see Fig. 2 and disclosed in para 0028 “each of these individual units 26 is deep enough and tall enough to house common everyday appliances such as a toaster oven or food processor”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the housing/support frame assemblies 18 in Fig. 1 of Pinchot the first opening leading into a first cavity formed within the housing, and the second opening leading into a second cavity formed within the housing such that the first appliance independently inserted into/removed the first cavity of the housing through the first opening, the second appliance independently inserted into/removed the second cavity of the housing through the second opening as taught and/or suggested by Kissel in order to allow a large number of individual appliances to be conveniently stored and readily accessed as disclosed in para 0009 by Kissel.

Regarding claim 4, Pinchot in view of Lam discloses all the limitations claimed in claim 1,
Pinchot further discloses, wherein a width (see annotated Fig. 1) of the combination appliance defined by the front surface of the first and second appliances (see Fig. 1) and a depth (see annotated Fig. 1) of the combination appliance defined by the side surfaces of the first and second appliances (see Fig. 1).  
Lam teaches, wherein a width (see annotated Fig. 4) of the combination appliance defined by the front surface (see side with handle 38 or 40) of the first and second appliances (see toaster 12 and cooker 14 in Fig. 4) is dimensioned smaller than a depth (see annotated Fig. 4) of the combination appliance defined by the side surfaces (see Fig. 4) of the first and second appliances (see toaster 12 and cooker 14 in Fig. 4). 
However, Pinchot in view of Lam does not explicitly disclose, wherein the width of the combination appliance is between about half to about three-quarters size of the depth of the combination appliance.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the width and depth of Pinchot in view of Lam wherein the width of the combination appliance is between about half to about three-quarters size of the depth of the combination appliance, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 5, Pinchot discloses, wherein the toaster assembly includes two slots formed in a top surface of the toaster assembly, each slot connected to the at least one heating chamber (see Fig. 1 and disclosed in Col. 2 lines 59-61 “The illustrated toaster is commonly referred to as a double-toaster unit.  It will be appreciated that a single unit could be utilized in the toaster-broiler stacking unit hereof”).

Regarding claim 6, Pinchot discloses, wherein the two slots extend lengthwise between the front and rear surfaces of the first appliance (see Fig. 1).

Regarding claim 10, Pinchot discloses, wherein in an open position (see Fig. 1), the door (20) provides access to the heating chamber of the second appliance (disclosed in Col. 2 lines 63-66 “Broiler 14 except for the end frame assemblies generally indicated 18, constitutes a conventional broiler having a door 20 and a handle 22 whereby access to the broiler and pan carried thereby is provided”).  

Regarding claim 13, Pinchot discloses, wherein the heating chamber of the second appliance is separated from the at least one heating chamber of the first appliance (see Fig. 1 and disclosed in Col. 3 lines 1-5 “Broiler 14, like toaster 12, has its own self-contained heating unit, not shown, and electrical connection 26.  Accordingly, it will be appreciated that the toaster 12 and broiler 14 can be used separately and apart from one another for use at different locations as desired”).
 
Regarding claim 14, Pinchot discloses, wherein the first appliance is usable independently of the second appliance (see Fig. 1 and disclosed in Col. 3 lines 1-5 “Broiler 14, like toaster 12, has its own self-contained heating unit, not shown, and electrical connection 26.  Accordingly, it will be appreciated that the toaster 12 and broiler 14 can be used separately and apart from one another for use at different locations as desired”).

Regarding claim 21, Kissel teaches, upon insertion of the first appliance into the first cavity, the side surfaces of the first appliance are surrounded by the housing; and upon insertion of the second appliance into the second cavity, the side surfaces of the second appliance are surrounded by the housing (see Fig. 2 and disclosed in para 0028 “each of these individual units 26 is deep enough and tall enough to house common everyday appliances such as a toaster oven or food processor”).

Regarding claim 27, Kissel teaches, wherein the first cavity of the housing and the second cavity of the housing are dimensioned substantially equally (see Fig. 3), and Pinchot discloses, (see Fig. 1), and it would have been an obvious matter of design choice to modify dimension of the first cavity and second cavity of the housing of Kissel and the dimension of the first appliance and the second appliance of Pinchot such that both the first appliance and the second appliance of Pinchot are capable of being interchangeably inserted into the first and second cavities through the respective first and second openings of Kissel in order to provide a unitary appearance when storing and 
allowing for shipment as a single, ready-to-use unit as evidenced by Greenburg (US 20060016804 A1), since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 3823658 to Pinchot (“Pinchot”), in view of US 20080173185 to Lam (“Lam”), and in further view of US 20060107847 A1  Kissel (“Kissel”), and in further view of US US 7105778 B1 to DeLong et al. (“DeLong”).

Regarding claim 2, Pinchot in view of Lam and Kissel discloses all the limitation claimed in claim 1.
	Pinchot further discloses, the first appliance is a toaster assembly, and the second appliance is an oven assembly.
However, Pinchot does not explicitly disclose, the second appliance is a toaster oven assembly.
Nonetheless, DeLong teaches, a toaster appliance 10 with a toaster on top and a toaster 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the broiler oven of Pinchot the second appliance is a toaster oven assembly located on the bottom and the toaster located on top as taught/suggested by DeLong in order to obtain a toaster oven in combination with the toaster as shown in Fig. 1 of DeLong.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 3823658 to Pinchot (“Pinchot”), in view of US 20080173185 to Lam (“Lam”), and in further view of US 20060107847 A1  Kissel (“Kissel”), and in further view of US 20060182862 A1 to Ely et al. (“Ely”).

Regarding claims 7-8, Pinchot in view of Lam, and in further view of Kissel discloses all the limitations claimed in claim 2.
Lam further teaches, wherein the toaster assembly (toaster 12) includes an actuator (see a manually depressible handle 18) slidably disposed at one of surfaces of the toaster assembly (see Fig. 5) and a user interface (see knobs 20, and 58).
However, Pinchot in view of Lam, and in further view of Kissel does not explicitly disclose, wherein the toaster assembly includes an actuator slidably and a user interface at the front surface of the first appliance.
Nonetheless, Ely teaches, wherein the toaster assembly (see toaster 10) includes an actuator slidably (see slide arm or lever 34) and a user interface (see control panel 50) at the front surface of the first appliance (see slide arm and control panel are located in the same side of the toaster 10).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the actuator of Pinchot in view of Lam, in further view of Kissel wherein wherein the toaster assembly includes an actuator slidably and a user interface at the front surface of the first appliance as taught and/or suggested by Ely in order for users to access the actuator and the user interface easier as seen in Fig. 1 of Ely.

Regarding claim 9, Ely teaches, wherein the user interface (control panel 50 of Ely) is disposed on the toaster 10 which is configured to disposed above the second appliance/the door of Pinchot (see Fig. 1).  

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 3823658 to Pinchot (“Pinchot”), in view of US 20080173185 to Lam (“Lam”), and in further view of US 20060107847 A1  Kissel (“Kissel”), and in further view of US 20020043529 to Pickering et al. (“Pickering”).

Regarding claim 11, Pinchot in view of Lam and in further view of Kissel discloses all the limitations claimed in claim 2.
However, Pinchot in view of Lam and in further view of Kissel does not explicitly disclose, the toaster oven assembly includes a baking rack movably disposed within the heating chamber of the second appliance.  
Nonetheless, Pickering teaches, the toaster oven assembly (see second cartridge 49 in Fig. 4) includes a baking rack (see rack 150) movably disposed within the heating chamber of (see Fig. 4 and disclosed in para 0029 “the inclusion of one or more removable cooking plates, interchangeable with or in place of rack 150, simply aids in defining an even more versatile, overall cooking system”).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the cooking pan of Pinchot in view of Lam and in further view of Kissel the toaster oven assembly includes a baking rack movably disposed within the heating chamber of the second appliance and/or suggested by Pickering in order to obtain one or more cooking plates, interchangeable with or in place of rack to simply aid in defining an even more versatile, overall cooking system as disclosed in Fig. 4 and para 0029 of Pickering.

Regarding claim 12, Pickering teaches, wherein a width (see annotated Fig. 4) of the backing rack (150) is dimensioned smaller than a depth (annotated Fig. 4) of the backing rack (150).  

    PNG
    media_image3.png
    395
    625
    media_image3.png
    Greyscale

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 3823658 to Pinchot (“Pinchot”), in view of US 20080173185 to Lam (“Lam”), and in further view of US 20060107847 A1  Kissel (“Kissel”), and in further view of US 20040262288 A1 to Kim et al. (“Kim”).

Regarding claim 22, Pinchot discloses, wherein: the first appliance (12) includes a first electrical connector (see electrical connector 16); the second appliance (14) includes a second electrical connector (see electrical connector 26), in view of Kissel teaches, the housing (22) includes a third electrical connector (see top outlet 34) inside the first cavity (top storage 22) and the housing includes a fourth electrical connector (bottom outlet) inside the second cavity (bottom storage 22), wherein the first electrical connector of Pinchot is configured to align with and electrically and mechanically couple with the third electrical connector of the housing upon insertion of the first appliance into the first cavity of Kissel; the second electrical connector of Pinchot is configured to align with and electrically and mechanically couple with the fourth electrical connector of the housing upon insertion of the second appliance into the second cavity of Kissel.
However, Pinchot in view of Lam and Kissel does not explicitly disclose, the first electrical connector is configured to automatically align with and electrically and mechanically couple with the third electrical connector of the housing upon insertion of the first appliance into the first cavity; the second electrical connector is configured to automatically align with and electrically and mechanically couple with the fourth electrical connector of the housing upon insertion of the second appliance into the second cavity.
Nonetheless, Kim teaches, an electrical connector (see first and second terminals 22a and 22b) is configured to automatically align with and electrically and mechanically couple with another electrical connector (see first and second contact terminals 16a and 16b) of the housing (casing 11) upon insertion of the appliance (heating plate 20) into the cavity (see Fig. 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the electrical connectors of Pinchot and Kissel wherein the first electrical connector is configured to automatically align with and electrically and mechanically couple with the third electrical connector of the housing upon insertion of the first appliance into the first cavity; the second electrical connector is configured to automatically align with and electrically and mechanically couple with the fourth electrical connector of the housing upon insertion of the second appliance into the second cavity as taught and/or suggested by Kim in order to insert or remove the first and second appliance from the cavity of the housing faster seen the electrical connectors are able to connect or disconnect simultaneously as inserting or removing the first and second appliance as disclosed in para 0045 by Kim.

Regarding claim 23, Pinchot discloses, wherein the housing includes a single power cord configured to simultaneously provide power to the first appliance through the third connector and provide power to the second appliance through the fourth connector (disclosed in para 0029 “Power to all of the units is delivered from a common, main household power supply with the wiring being routed from within the island.  A master switch 36 can also be included, whereby power to caddy 22 is only permitted when it is in its fully extended orientation (note FIG. 3)”), and Kim also teaches, a single power cord (see power cord 15) of the housing (casing 11) configured to simultaneously provide power to the cooking sets and the heating plate (20).

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over US 3823658 to Pinchot (“Pinchot”) in view of US 20060107847 A1 Kissel (“Kissel”).

Regarding claim 24, Pinchot discloses, a combination appliance (see a toaster-broiler stacking unit generally indicated 10), comprising: 
a housing (18) including a first opening (top opening of 18) formed in the housing and a second opening (bottom opening of housing 18) formed in the housing (see Fig. 1), 
a first appliance (12) including a front surface, a rear surface, side surfaces extending between the front and rear surfaces (see Fig. 1), and at least one heating chamber (see Fig. 1 and disclosed in Col. 2 lines 59-61 “The illustrated toaster is commonly referred to as a double-toaster unit.  It will be appreciated that a single unit could be utilized in the toaster-broiler stacking unit hereof”), the first appliance (12) inserted into the second opening of the housing (wherein the toaster 12 could be inserted into the top opening/space of the assemblies 18 as seen in Fig. 1);
a second appliance (14) including a front surface, a rear surface, side surfaces extending between the front and rear surfaces (see Fig. 1), a heating chamber (see Fig. 1 and disclosed in Col. 3 line 1 “Broiler 14, like toaster 12, has its own self-contained heating unit”), and a door at the front surface of the second appliance (20) the second appliance (14) inserted into the second opening of the housing (wherein the broiler could be inserted into the bottom opening/space of the assemblies 18 as seen in Fig. 1);
wherein the first appliance (12) and the second appliance (14) are independently removable from the first and second of the housing(as disclosed in Col. 3 lines 12-15, the assemblies 18 each includes a frame permanently secured by suitable means not shown, for example screws, to the opposite ends of broiler 14, it is noted that the broiler 14 could be independently removed from the assemblies 18 by unscrewing the screws, and wherein the toaster 12 could be independently removed from the assemblies 18 by depressing the button 48 with or without the broiler 14 is secured to the toaster 12 is independently secured to the assemblies 18 by tongues 36 and pin 40 as seen in Fig. 2 and disclosed in Col. 3 lines 63-38. It is also noted that it would have been obvious to one having ordinary skill in the art at the time the invention was made to make integral or separable since it has been held that rearranging parts of an invention involves only routine skill in the art.  In reLarson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) and In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).);
wherein the first appliance is vertically disposed over the second appliance (see Fig. 1); and
wherein the combination appliance is configured to be positioned on a countertop (intended use, wherein the combination appliance as seen in Fig. 1 is a portable combination appliance and is configured to move and positioned as desired by the user, therefore, the combination appliance as shown in claim 1 is configured to position on a counter top).
However, Pinchot does not explicitly disclose, the first opening leading into a first cavity formed within the housing, and the second opening leading into a second cavity formed within the housing such that the first appliance independently inserted into/removed from the first cavity of the housing through the first opening, the second appliance independently inserted into/removed from the second cavity of the housing through the second opening.
Kissel teaches, the first opening leading into a first cavity (see top appliance storage unit 26 with the opening to insert the appliance into in Fig. 2) formed within the housing (see caddy 22), and the second opening leading into a second cavity formed within the housing (see bottom appliance storage unit 26 with the opening to insert the appliance into in Fig. 2) such that the first appliance independently inserted into/removed from the first cavity of the housing through the first opening, and the second appliance independently inserted into/removed from the second cavity of the housing through the second opening (see Fig. 2 and disclosed in para 0028 “each of these individual units 26 is deep enough and tall enough to house common everyday appliances such as a toaster oven or food processor”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the housing/support frame assemblies 18 in Fig. 1 of Pinchot the first opening leading into a first cavity formed within the housing, and the second opening leading into a second cavity formed within the housing such that the first appliance independently inserted into/removed from the first cavity of the housing through the first opening, the second appliance independently inserted into/removed from the second cavity of the housing through the second opening as taught and/or suggested by Kissel in order to allow a large number of individual appliances to be conveniently stored and readily accessed as disclosed in para 0009 by Kissel.
Regarding claim 25, Pinchot discloses, wherein the first appliance is vertically disposed over the second appliance with the front, rear and side surface of the first and second appliances aligned (see Fig. 1).

Response to Amendment
The amendment of 12/02//2021 is acknowledged. 

Response to Arguments
Applicant’s arguments file on 12/02/2021 have been considered.
With respect to the rejection of claims under 35 USC 103, Applicant argues that Pinchot, Lam, and Kissel taken alone or in combination, do not disclose, teach or suggest a combination appliance wherein the first opening leading into a first cavity formed within the housing, and the second opening leading into a second cavity formed within the housing such that the first appliance independently inserted into/removed from the first cavity of the housing through the first opening, the second appliance independently inserted into/removed from the second cavity of the housing through the second opening, and the combination appliance is configured to be positioned on a countertop. Applicant's arguments have been fully considered but they are not persuasive. In this case, Pinchot discloses, in Col. 3 lines 12-15, the assemblies 18 each includes a frame permanently secured by suitable means not shown, for example screws, to the opposite ends of broiler 14, it is noted that the broiler 14 could be independently removed from the assemblies 18 by unscrewing the screws, and wherein the toaster 12 could be independently removed from the assemblies 18 by depressing the button 48 with or without the broiler 14 is secured to the toaster 12 is independently secured to the assemblies 18 by tongues 36 and pin 40 as seen in Fig. 2 and disclosed in Col. 3 lines 63-38 of Pinchot. In other words, the toaster 12 could be independently removed from the housing 18 first by depressing the button 48 without the broiler 14, and after the toaster 12 is removed from the housing 18, the broiler 14 could be independently removed from the housing 18 by unscrewing the screws, and it is read on claim 1 since claim 1 is broadly interpreted as the first appliance and the second appliance are independently removable from the housing, and claim 1 is not excluded the first appliance Pinchot in view of Lam does not explicitly teach, the first opening leading into a first cavity formed within the housing, and the second opening leading into a second cavity formed within the housing such that the first appliance independently inserted into/removed from the first cavity of the housing through the first opening, and the second appliance inserted into/removed from the second cavity of the housing through the second opening, Kissel teaches, the first opening leading into a first cavity (see top appliance storage unit 26 with the opening to insert the appliance into in Fig. 2) formed within the housing (see caddy 22), and the second opening leading into a second cavity formed within the housing (see bottom appliance storage unit 26 with the opening to insert the appliance into in Fig. 2) such that the first appliance inserted into/removed from the first cavity of the housing through the first opening, and the second appliance inserted into the second cavity of the housing through the second opening (see Fig. 2 and disclosed in para 0028 “each of these individual units 26 is deep enough and tall enough to house common everyday appliances such as a toaster oven or food processor”), and it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the housing/support frame assemblies 18 in Fig. 1 of Pinchot the first opening leading into a first cavity formed within the housing, and the second opening leading into a second cavity formed within the housing such that the first appliance independently inserted into/removed from the first cavity of the housing through the first opening, the second appliance independently inserted into/removed from the second cavity of the housing through the second opening as taught and/or suggested by Kissel in order to allow a Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The applicant also is noted that claim 1 only recites the combination appliance is configured to positioned on the countertop, however, the features (i.e., portable housing, movable housing) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., interchangeable) are not recited in the rejected claim 1 (i.e., interchangeable feature is only further claimed in claim 27).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Regarding claim 27, Kissel teaches, wherein the first cavity of the housing and the second cavity of the housing are dimensioned substantially equally (see Fig. 3), and Pinchot discloses, the first and second appliances are dimensioned substantially equally (see Fig. 1), and it would have been an obvious matter of design choice to modify dimension of the first cavity and second cavity of the housing of Kissel and the dimension of the first appliance and the second appliance of Pinchot such that both the first appliance and the second appliance of Pinchot are capable of being interchangeably inserted into the first and second cavities through the respective first and second openings of Kissel in order to provide a  and the first and second appliances are dimensioned substantially equally such that both the first appliance and the second appliance are capable of being interchangeably inserted into the first and second cavities through the respective first and second openings, however, the features (i.e., the first appliance and the second appliance are dimensioned substantially equal to the first and the second cavity of the housing such that the first and the second appliance could be interchangeable inserted to the first and the second cavity and tightly fixed inside the first and second cavity) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, claim 27 is not excluded from the first and second cavity are configured to form extra space to store other appliances together with the first and the second appliance. 

Pertinent Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Greenburg et al. (US 20060016804 A1), in  FIG. 8, illustrates a single food storage unit 802 with two food preparation units 104 and 700 attached to the side of the food storage unit 802 .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761        

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761